These are two appeals taken from orders in the above-entitled cause, the first from an order fixing the date of execution, the second from an order restoring the destroyed records in the case. Without deciding the preliminary objections to the hearing of these appeals, as, that the order fixing the date of execution is not appealable under section 1227 of the Penal Code, and that the point presented may not be heard upon this appeal, because not taken advantage of by motion to set aside the information, we come directly to a consideration of these appeals upon the merits. Upon the first appeal it is contended that police judges in the city and county of San Francisco have not the power to sit as magistrates — a power conferred upon them by section 808 of the Penal Code. This proposition is too obviously without merit to require discussion. *Page 744 
The single proposition presented upon the second appeal, that the act authorizing the restoration of lost or destroyed records (commonly designated the "Burnt Record Act") is special legislation, is also without merit.
For which reasons the orders appealed from are affirmed.
The petition for stay of proceedings is denied and theremittiturs are ordered to issue forthwith.